—Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Appellate Division, Second Department) to review a determination of respondent which found petitioner guilty of a violation of the Alcoholic Beverage Control Law.
After a hearing, petitioner was found guilty of selling alcoholic beverages to a patron who was under the age of 21. Focusing largely upon the admissibility of certain evidence, petitioner contends that substantial evidence is lacking on the issue of the patron’s age. The technical rules of evidence are inapplicable in administrative hearings (see, State Administrative Procedure Act § 306 [1]). Hearsay evidence is not only admissible, it may even serve as the basis for the administrative determination in some circumstances (see, Matter of Gray v Adduci, 73 NY2d 741; People ex rel. Vega v Smith, 66 NY2d 130, 139). The legal residuum rule is no longer followed (Matter of Shoestring Enters. v Duffy, 145 AD2d 730, 731). Our review of the record reveals sufficient evidence on the issue of the patron’s age to satisfy the substantial evidence test set forth in People ex rel. Vega v Smith (supra, at 139) and 300 Gramatan Ave. Assocs. v State Div. of Human Rights (45 NY2d 176, 180).
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.